PER CURIAM.
This is an appeal from an order entered by the probate court granting an election to take dower in behalf of appellee’s ward. We have reviewed the record on appeal and considered the briefs and arguments submitted by able counsel for the parties herein. Upon our consideration of same, we are of the view that appellant has failed to demonstrate that the lower court committed reversible error by the entry of the order herein. Accordingly, the same is hereby affirmed.
RAWLS, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.